Title: To Benjamin Franklin from William Hodgson, 20 March 1781
From: Hodgson, William
To: Franklin, Benjamin



Dear sirLondon 20 March 1781
I just receivd yours of the 8th which surprises me not a little, as by the Letter inclosed I perceive the person to whom that Letter is addressed has deceived you most egregiously— he has not sr. advanced one Shilling that has come to my knowledge, he had indeed wrote both to Portsmo & Plymo to order a distribution of 16 p. per week to the prisoners I was informed of it by the Agents at both places, but alltho he gave those directions he did not provide the necessary funds to discharge the Amount— I thought it therefore right to caution both Mr Wren & Mr Heath against advancing money & advised them to say they shou’d be glad to serve the prisoners but that it was but just & right that the money shoud be sent them in order to disburse & indeed I have been obliged to reimburse to those persons the one £25 & the other £20— which they had before advanced for Mr D—— & coud not procure payment, & this I did partly out of a Bill he gave me last year on Mr Grand for £48— alltho £20 of that Sum was for money I had lent him in the Spring 1780— I fear all is not right he has been absent from Town some Time the last I heard was from Bristol where he was about purchasing goods for Lisbon for which place in all probability he intends— The Imputation that sticks much to his Character is as follows—
A Ship called the Brighton Capt Belt put up on Change to go with Convoy for New York on board this Ship Mr. D shipped goods & effected considerable Insurance there was great connections betwixt the Capt & Mr Ds some of the Captains Drafts in favor of Mr D, passed thro my hands— after the Ship sailed this connection became publick & it was the pretty current Opinion that the Captain woud not go to New York— in fact so it turned out the Captain took an opportunity to slip away from the fleet & steered into Boston. This made a great Bustle as a most notorious Breach of Faith & Barratry in the Master & very strong Reflections were cast upon Mr D—from presumption of his being privy thereto, that is a fact that lies betwixt him & the Captain the Truth or falsehood of which may not soon appear— you must judge for yourself from the Circumstances—
You will observe that this Ship being a general Ship many persons had goods on board who are quite free from Imputation of Privity to the Capts. Intention— I have disbursed £130 of the last £150 you sent me & the other will soon be exhausted tis really scandalous to think so large a Sum as that you mention shoud have been so misapplied— However if report says true these matters we may hope soon to see an end off— Peace is the general cry by the Intervention of the Empress of Russia & Emperor of Germany— I wish to God it may prove true & I hope it will. At the Same Time report is strong that America will not be included— I do hope that will not be the Case, but that peace when it does come will be general, I wish not to Know things that ought to be concealed, at the Same Time I shoud esteem it a mark of your Friendship if you woud favor me with an Opinion as to the probability of such an Event taking place. I have suffered much by the Warr & it woud be happy for me & my Family if I coud reinstate myself in some measure by a little previous Information of Peace— I am with great Respect Dr sir your most Hbl sert
William Hodgson

 
Addressed: A Monsieur / Monsieur / Franklin / à / Passy
Endorsed: Hodgson
